June 28, 1920. The opinion of the Court was delivered by
The appellant was tried on an indictment for murder at the Fall term of Court for Cherokee county, 1919, before Judge Gary, and a jury, and found guilty of manslaughter, and sentenced to six years on public works. From this sentence defendant appeals, and by 10 exceptions imputes error in his Honor's charge to the jury, and his refusal to charge certain requests asked for by the defendant. *Page 295 
The exceptions are all overruled, being without merit. The charge, taken as a whole, was a clear, lucid exposition of the law, applicable to the case, and, had his Honor taken the time to have written out his charge before he charged the jury, he could not have made it clearer, plainer, or more lucid, or freer from error.
Judgment affirmed.